Citation Nr: 0738987	
Decision Date: 12/12/07    Archive Date: 12/19/07	

DOCKET NO.  03-34 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
open a previously denied claim of entitlement to service 
connection for residuals of frostbite to the right foot.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 13, 1967, to 
March 13, 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
VARO in Seattle, Washington, that denied entitlement to the 
benefits sought.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision.  

2.  The veteran did not serve in combat.  

3.  There is no credible supporting evidence of an inservice 
stressor to support a diagnosis of PTSD.  

4.  By decision dated in December 1970, the Board denied 
service connection for residuals of frostbite and traumatic 
arthritis of the right foot.  

5.  The evidence associated with the record since the 
December 1970 Board decision is essentially cumulative or 
redundant of evidence previously of record, does not relate 
to an unestablished fact necessary to substantiate the claim, 
and does not raise a reasonable possibility of substantiating 
the claim.  


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).  

2.  The December 1970 Board decision that denied service 
connection for residuals of frostbite of the right foot is 
final; evidence received since the 1970 decision is not new 
and material and the claim is not therefore reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement the statutory changes.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA provisions include an enhanced duty to notify a claimant 
of the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with a 
claim.  

In order to meet the requirements of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b), VCAA notice must:  (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F. 3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those elements are:  (1) 
Veteran's status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

With the regard to the claim that new and material evidence 
has been presented to reopen a claim for service connection 
for residuals of frostbite involving the right foot, the 
Court recently issued a decision which held that, in the 
context of a claim to reopen, VCAA notice must include an 
explanation of:  (1) the evidence and information necessary 
to establish entitlement to the underlying claim for the 
benefits sought; and (2) what constitutes new and material 
evidence to reopen a claim if determined by the evidence of 
record at the time of the previous final denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

In this case, the notice letters provided to the veteran in 
April and May 2006 included the criteria for reopening a 
previously denied claim, and information concerning why the 
claim was previously denied.  The veteran was informed that 
to qualify as new, evidence had to be in existence and 
submitted to VA for the first time.  He was told that in 
order to be considered material, additional existing evidence 
must pertain to the reason the claim had been previously 
denied.  He was told the claim had been previously denied 
because frostbite to the right foot was not shown by the 
evidence of record.  He was further informed that new and 
material evidence had to raise a reasonable possibility of 
substantiating his claim and that any additional evidence 
could not simply be repetitive or cumulative of evidence 
previously of record.  The Board finds that adequate notice 
has been provided, as the veteran was informed about what 
evidence was necessary to substantiate the elements required 
to establish service connection that were found insufficient 
at the time of the previous denial.  

With regard to the claim for PTSD, the veteran was informed 
in the April and May 2006 communications as to how VA would 
help him, how he could help VA,, and the need to provide VA 
with any evidence in his possession.  

The veteran's representative has asked that the veteran be 
accorded a psychiatric examination with an opinion.  The 
Board notes that in determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a claim for a benefit, there 
are four factors for consideration.  These factors are:  (1) 
whether there is competent evidence of a correct disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C.A. § 5103A (d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the above, the Court has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms in the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service include, 
but are not limited to, medical evidence that suggests a 
nexus, but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

In this case, the Board finds that an examination with a 
medical opinion is not in order.  The veteran has not 
responded to requests to provide information with regards to 
any alleged stressors during his active service.  There is no 
indication that he served in combat and it is not otherwise 
contended.  The principal psychiatric diagnoses of record are 
anxiety and depression.  On one occasion notation was made of 
questionable PTSD.  The Board finds that the medical evidence 
of record is sufficient to resolve this question, and VA has 
no duty to provide an examination opinion in this case.  

Based on the foregoing, the Board finds that VA has fulfilled 
its VCAA duties to notify and to assist the veteran, and, 
thus, no additional assistance notification is required.  See 
Cartright v. Principi, 353 F. 3d 1369 (Fed. Cir. 2004).  


Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  

Service connection basically means that the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, 
was aggravated therein.  38 C.F.R. § 3.303 (2007).  

For service connection to be awarded, there must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or 
injury.  Coburn v. Nicholson, 19 Vet. 427, 431 (2006); accord 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F. 3d 1317, 1318 (Fed. Cir. 2005); Shedden v. Principi, 
381 F. 3d 1163, 1166 (Fed. Cir. 2004).  If the veteran fails 
to demonstrate any one element, denial of service connection 
will result.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and inservice 
stressors; and credible supporting evidence that the claimed 
inservice stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with their 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f).  

The Board observes that the veteran did not engage in combat 
with the enemy.  The veteran's personnel records do not show 
that he received any citations or awards for participation in 
combat with the enemy.  It is not otherwise contended.  See 
38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," the veteran's lay 
testimony alone would not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony about the 
incurrence of a claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  

If a claim for PTSD is based on an inservice personal 
assault, 38 U.S.C.A. § 3.304(f)(3) provides that evidence for 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to:  
Records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following a claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavioral changes that may constitute credible evidence of a 
stressor include, but are not limited to:  A request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; 
unexplained economic or social behavioral changes.  

With regard to the claim for service connection for PTSD, the 
Board has thoroughly reviewed all the evidence in the claims 
folder.  Although the Board has an obligation to provide 
reasons and bases for supporting its decision, there is no 
need to discuss in detail all the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F. 3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board provide reasons 
for rejecting evidence favorable to the veteran).  

Having carefully reviewed the evidence pertaining to the 
claim, the Board concludes that service connection for PTSD 
is not warranted.  At the time of a medical board examination 
in February 1968, the veteran's various complaints included 
either having or having had frequent trouble sleeping, 
frequent or terrifying nightmares, and depression or 
excessive worry.  However, the physician's summary and 
elaboration of all pertinent data was essentially negative 
except for reference to the right foot problems.  Clinical 
evaluation at that time revealed normal psychiatric status.  
There was no reference in the service records to evidence of 
a psychosis or neurosis.  Further, there is also no 
indication in the service records of any difficulties with 
other service comrades, to include assaults.  

The initial claim for service connection for PTSD was not 
received until December 2002, a time many years following 
service discharge.  The veteran was asked to provide details 
regarding any claimed stressful incidents he experienced in 
service.  For whatever reason, he never provided any such 
information.  

The post service medical evidence of record for psychiatric 
purposes dates from September 2002.  The records consist 
primarily of treatment and evaluation at a Vet Center.  At 
the time of a visit in September 2002, the veteran reported 
depression from the death of a dog, anger from loss of his 
home and property, and mistreatment by police following an 
incident two years previously.  Assessments at the time of 
visits or periodic occasions in late 2002 refer primarily to 
depression and anxiety.  At the time of one visit in 
October 2002, notation was made of questionable PTSD.  
Elaboration was not provided.  

As noted above, the veteran has not provided any information 
with regard to any claimed stressors in service.  Thus, this 
critical element necessary to establish service connection 
for PTSD based on the presence of a stressor is lacking.  The 
record shows that the concerns the veteran expressed at the 
time of health care evaluation in 2002 refer primarily to 
difficulties he experienced that had nothing whatsoever to do 
with his three months of active service in 1967 and 1968.  As 
required by 38 C.F.R. § 3.304(f), the occurrence of a 
noncombat stressor must be supported by credible evidence.  
The veteran, for whatever reason, has not provided any 
credible supporting evidence of any reportedly stressful 
experiences in service.  In view of the foregoing, the Board 
concludes that the veteran has not met the regulatory 
requirements for service connection for PTSD.  

New and Material Evidence with Regard to a Previously Denied 
Claim
of Entitlement to Service Connection for Residuals of 
Frostbite
Involving the Right Foot

If a veteran does not file a notice of disagreement with an 
RO decision within the applicable time period, 38 U.S.C.A. 
§ 7105(c) provides that such a decision "shall become final 
and the claim will not thereafter be reopened or allowed..."  

38 U.S.C.A. § 5108, however, provides an exception to this 
rule by requiring the Secretary of VA to reopen a claim that 
has been finally decided and previously disallowed "if new 
and material evidence is presented or secured" with respect 
to the claim.  Fortuck v. Principi, 17 Vet. App. 178 (2003) 
(the Secretary must reopen a previously and finally 
disallowed claim when new and material evidence is presented 
or secured); accord 38 C.F.R. § 3.156(a) (a claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence).  

The Board notes that the claim to reopen in this case was 
received in December 2002, a time after August 29, 2001, the 
effective date of the current version of 38 C.F.R. 
§ 3.156(a), which sets forth the standard for "new and 
material" evidence.  The Board will therefore apply the 
revised provision.  

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously provided to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating a claim.  

Evidence before the Board at the time of its December 1970 
decision included the service medical records, statements 
from a private physician, and the report of a VA examination 
in April 1969.  The records show that in June 1966, prior to 
entering service, the veteran sustained a crush-type injury 
to the tarsal area of the right foot in a motorcycle 
accident.  Preenlistment examination in August 1967 disclosed 
residuals of a fracture of the right foot with some weakness.  
The foot became symptomatic during the fourth week of basic 
training and the veteran was eventually released from service 
as not fit for induction on the basis of the foot disability.  
Reference was made on one occasion in January 1968 to 
frostbite involving the right foot.  The lateral three toes 
were numb from the cold.  It was noted the foot had 
previously been warmed at the dispensary.  He was reassured 
and told to return to the dispensary the following morning if 
the numbness persisted.  The remainder of the service medical 
records is without reference to any frostbite involving the 
right foot.  At the time of separation examination in 
February 1969, no reference was made to residuals of 
frostbite.  

The statements from the private physician pertain primarily 
to problems of the right foot unrelated to frostbite 
exposure.  

The report of the VA examination in April 1969 is likewise 
negative for reference to frostbite.  

The Board determined in its December 1970 decision that the 
frostbite noted in January 1968 was acute and transitory in 
nature and resolved without residual disability.  

The evidence received since the 1970 Board decision consists 
primarily of a June 2003 statement from the veteran in which 
he claims that a sergeant in his unit, if located, would 
confirm that he sustained a cold injury in service.  The 
Board notes that even were such lay statement obtained, it 
would not be probative of the reasons and bases for the 
denial action in 1970.  The Board recognizes the veteran was 
seen for an episode of frostbite in service, but as noted by 
the Board in its 1970 decision, that episode resolved without 
residual disability, and no further reference was made to 
frostbite residuals for the remainder of service or in the 
years following service discharge.  The veteran has provided 
no evidence showing any competent evidence of a nexus between 
any current residuals of frostbite and his three months of 
active service back in the late 1960's.  Accordingly, the 
Board finds that the evidence received since the 1970 
decision is not of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for entitlement to service connection.  

While the veteran himself believes that he currently has 
frostbite residuals of the right foot, as a lay person, he is 
not competent to give a medical opinion as to diagnosis of 
causation.  As he has not submitted competent medical 
evidence showing that he has current frostbite residuals of 
the right foot that is related to service, his own statements 
in this regard do not constitute new and material evidence.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).  The 
evidence of record since the 1970 Board decision is therefore 
insufficient to reopen the claim.  See Savage v. Gober, 
10 Vet. App. 488 (1997); Moray v. Brown, 5 Vet. App. 211 
(1993).  


ORDER

Service connection for PTSD is denied.  

New and material evidence not having been received to reopen 
the previously denied claim of entitlement to service 
connection for residuals of frostbite to the right foot, the 
claim is not reopened and remains denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


